                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PATRICK WERNER,

        Plaintiff,
                                                         Case No. 19-cv-648-bbc
   v.

ROSE SNYDER-SPAAR, AARON SABEL,
CHRISTOPHER SUSA, JOHN DOE,
JESSICA VANDER BLOOMER AND
KEVIN CARR,

        Defendants.


                       AMENDED JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case for failure to state a claim upon which relief may be

granted.




        /s/                                                    12/27/2019
        Peter Oppeneer, Clerk of Court                             Date
